***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. LAURENTIU
                   LUGOJANU
                   (AC 40691)
                   (AC 40824)
                      Alvord, Sheldon and Norcott, Js.

                                  Syllabus

The defendant, who had been convicted of conspiracy to commit home
    invasion following a plea of guilty, appealed to this court from the
    trial court’s dismissal of his motion to correct an illegal sentence. The
    defendant claimed that his sentence of twenty years of incarceration
    followed by a five year term of probation effectively constituted a twenty-
    five year sentence, which exceeded the twenty year limit for a class B
    felony authorized by statute (§ 53a-35a). After the trial court rendered
    judgment dismissing the motion in its entirety for lack of subject matter
    jurisdiction, the defendant appealed to this court, which consolidated
    the appeal from that judgment from the defendant’s separate appeal
    from certain postjudgment rulings. Held:
1. The defendant’s claim that the trial court erred in not granting his motion
    to correct because his sentence exceeded the statutory limit for a class
    B felony was unavailing: pursuant to the rule of practice (§ 43-22) con-
    cerning motions to correct, the trial court has limited jurisdiction to
    correct an illegal sentence at any time if the sentence exceeds the
    relevant statutory maximum limits, and although the defendant’s claim
    that his sentence exceeded the statutory limit failed on its merits, as
    his sentence did not violate the statute (§ 53a-28 [b] [5]) that specifies
    that a defendant can be sentenced to a term of imprisonment but have
    that sentence suspended while he serves a period of probation, nor did
    it violate the requirement in § 53a-35a that the sentence of imprisonment
    for a class B felony shall be not more than twenty years, or the require-
    ment in the statute pertaining to terms of probation (§ 53a-29 [d]) that
    the period of probation for a class B felony shall not be more than
    five years, the defendant’s claim fell within the trial court’s limited
    jurisdiction under the rule of practice governing motions to correct;
    accordingly, the trial court should have denied, rather than dismissed,
    the motion to correct as to that claim.
2. The trial court properly dismissed the defendant’s motion to correct an
    illegal sentence as to his remaining claims; the defendant’s claim that
    there was a disparity between his sentence and the sentences received
    by the other participants in the underlying crime did not fall within the
    limited purview of the rule of practice (§ 43-22) governing motions to
    correct an illegal sentence, and the events underlying the defendant’s
    claim that the prosecutor improperly increased the length of his recom-
    mended sentence after the defendant rejected a prior plea offer and
    elected a jury trial occurred during plea negotiations, not at the sentenc-
    ing stage, and did not implicate the court’s jurisdiction under § 43-22.
          Argued May 24—officially released September 11, 2018

                             Procedural History

   Substitute information charging the defendant with
the crime of conspiracy to commit home invasion,
brought to the Superior Court in the judicial district of
New Haven, where the defendant was presented to the
court, Fasano, J., on a plea of guilty; judgment of guilty
in accordance with the plea; thereafter, the court, Clif-
ford, J., dismissed the defendant’s motion to correct
an illegal sentence, and the defendant appealed to this
court; subsequently, the court, Clifford, J., denied, inter
alia, the defendant’s motion for reconsideration, and
the defendant filed a separate appeal to this court; there-
after, this court consolidated the appeals. Improper
form of judgment; judgment directed.
  Laurentiu Lugojanu, self-represented, the appel-
lant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                           Opinion

   PER CURIAM. The self-represented defendant,
Laurentiu Lugojanu, appeals from the judgment of the
trial court dismissing his motion to correct an illegal
sentence under Practice Book § 43-22.1 The defendant
claims that the trial court erred in not granting his
motion because (1) his sentence exceeded the statutory
limit for a class B felony, (2) there was a disparity
between his sentence and the sentences received by
the other participants in the underlying crime, and (3)
the prosecutor vindictively increased the length of the
defendant’s recommended sentence under the plea deal
offered to him after the defendant invoked his right to
a jury trial.2 The state argues that the trial court properly
dismissed the defendant’s second and third claims in
support of his motion to correct because it lacked sub-
ject matter jurisdiction over those claims pursuant to
§ 43-22. As for the defendant’s first claim in support of
his motion to correct, by contrast, the state contends
that that claim should have been denied on the merits
rather than dismissed because, although the claim was
unfounded in law or in fact, it fell within the court’s
limited subject matter jurisdiction under § 43-22. We
agree with the state and, thus, reverse the court’s judg-
ment of dismissal with respect to the defendant’s first
claim only and remand this case with direction to render
judgment denying that claim on the merits. The court’s
judgment of dismissal is affirmed in all other respects.
   The following facts are relevant to this appeal. On
or about May 7, 2009, the defendant and two other
individuals were arrested and charged, inter alia, with
home invasion in violation of General Statutes § 53a-
100aa. Subsequently, the defendant and the others were
offered plea deals involving recommended sentences
of ten years incarceration in exchange for guilty pleas
to conspiracy to commit home invasion in violation of
General Statutes §§ 53a-48 and 53a-100aa. Although the
other two individuals accepted such plea deals, the
defendant rejected the state’s offer and exercised his
right to proceed to jury trial.
  After unsuccessfully prosecuting a motion to sup-
press identification evidence, the defendant reinitiated
plea negotiations with the state. The prosecutor
responded by offering the defendant a revised plea deal
involving a recommended sentence of twenty years
incarceration, execution suspended after twelve years,
followed by five years of probation in exchange for his
plea of guilty to conspiracy to commit home invasion.
On January 31, 2012, the defendant accepted this offer
and pleaded guilty under the Alford doctrine.3
  Notwithstanding this agreement, the defendant, at
sentencing on April 5, 2012, asked the court to reinstate
the original plea deal that he initially had been offered,
but which he had rejected, for a recommended sentence
of ten years incarceration in exchange for his guilty
plea to conspiracy to commit home invasion. The court
responded by noting that the defendant had rejected
that offer and had ‘‘substantially [gone] through the
trial.’’ The court then imposed sentence as agreed to in
the second plea deal, which the defendant had accepted.
The defendant subsequently filed a motion to correct
an illegal sentence under Practice Book § 43-22. The
motion was dismissed for lack of subject matter juris-
diction. This appeal followed.
    Because the trial court dismissed the defendant’s
claims for lack of subject matter jurisdiction, we first
set forth general legal principles and our standard of
review as to jurisdiction. ‘‘[T]he jurisdiction of the sen-
tencing court terminates once a defendant’s sentence
has begun, and, therefore, that court may no longer
take any action affecting a defendant’s sentence unless
it expressly has been authorized to act.’’ (Internal quota-
tion marks omitted.) State v. Tabone, 279 Conn. 527,
533, 902 A.2d 1058 (2006). Practice Book § 43-22 pro-
vides such authority, stating that ‘‘[t]he judicial author-
ity may at any time correct an illegal sentence . . . or
it may correct a sentence imposed in an illegal manner
. . . .’’ (Internal quotation marks omitted.) State v.
Tabone, supra, 279 Conn. 534. ‘‘An illegal sentence is
essentially one [that] either exceeds the relevant statu-
tory maximum limits, violates a defendant’s right
against double jeopardy, is ambiguous, or is internally
contradictory.’’ (Internal quotation marks omitted.) Id.
‘‘[I]f the defendant cannot demonstrate that his motion
to correct falls within the purview of § 43-22, the court
lacks jurisdiction to entertain it. . . . [I]n order for the
court to have jurisdiction over a motion to correct an
illegal sentence after the sentence has been executed,
the sentencing proceeding [itself] . . . must be the
subject of the attack.’’ (Emphasis omitted; internal quo-
tation marks omitted.) State v. Jason B., 176 Conn. App.
236, 243, 170 A.3d 139 (2017). ‘‘Our determination of
whether a motion to correct falls within the scope of
Practice Book § 43-22 is a question of law and, thus our
review is plenary.’’ State v. Osuch, 124 Conn. App. 572,
578–79, 5 A.3d 976, cert. denied, 299 Conn. 918, 10 A.3d
1052 (2010).
   The defendant first claims that his sentence was ille-
gal because it exceeded the statutory limit for a class B
felony. Specifically, the defendant claims that a twenty
year sentence of imprisonment followed by a five year
term of probation effectively constitutes a twenty-five
year sentence thus exceeds the twenty year limit for a
class B felony authorized by General Statutes § 53a-35a
(6). We disagree.
  ‘‘Absent a statutory prohibition, a term of imprison-
ment with the execution of such sentence of imprison-
ment suspended after a period set by the court and a
period of probation is an authorized sentence.’’ State
v. Dupree, 196 Conn. 655, 660–61, 495 A.2d 691, cert.
denied, 474 U.S. 951, 106 S. Ct. 318, 88 L. Ed. 2d 301
(1985). The plain language of the statute concerning
authorized sentences, General Statutes § 53a-28 (b) (5),
specifies that a defendant can be sentenced to a term
of imprisonment, but have that sentence suspended
while he serves a period of probation.4 In the present
case, the defendant’s maximum exposure to imprison-
ment under such a sentence is twenty, not twenty-five,
years. Moreover, § 53a-35a expressly states that ‘‘the
sentence of imprisonment shall be a definite sentence
and . . . the term shall be . . . (1) [f]or a class B fel-
ony other than manslaughter in the first degree with a
firearm . . . a term not less than one year nor more
than twenty years . . . .’’ (Emphasis added.) Further-
more, the statute concerning periods of probation, Gen-
eral Statutes § 53a-29 (d), expressly states that ‘‘the
period of probation . . . (1) [f]or a class B felony, [shall
be] not more than five years.’’ (Emphasis added.) The
defendant’s sentence does not violate any of these pro-
visions. We agree with the state, however, that the
defendant’s claim that his sentence exceeds the statu-
tory maximum falls within the court’s narrow jurisdic-
tion to correct an illegal sentence under Practice Book
§ 43-22. See State v. Tabone, supra, 279 Conn. 533–34.
An appellate court, however, ‘‘can sustain a right deci-
sion although it may have been placed on a wrong
ground.’’ (Internal quotation marks omitted.) State v.
Osuch, supra, 124 Conn. 583. The form of the trial
court’s judgment is improper as the court should have
denied on the merits, rather than dismissed, this part
of the defendant’s motion.
   The defendant’s remaining claims were properly dis-
missed for lack of jurisdiction. The defendant asserts
that the disparity between his sentence and those of
the other individuals involved in the underlying crime
brings his claim within the purview of Practice Book
§ 43-22. As previously noted, jurisdiction under § 43-22
is narrow, applying only to limited claims. See State v.
Tabone, supra, 279 Conn. 534. ‘‘Connecticut courts have
considered four categories of claims pursuant to [Prac-
tice Book] § 43-22. The first category has addressed
whether the sentence was within the permissible range
for the crimes charged. . . . The second category has
considered violations of the prohibition against double
jeopardy. . . . The third category has involved claims
pertaining to the computation of the length of the sen-
tence and the question of consecutive or concurrent
prison time. . . . The fourth category has involved
questions as to which sentencing statute was applica-
ble. . . . [I]f a defendant’s claim falls within one of
these four categories the trial court has jurisdiction to
modify a sentence after it has commenced. . . . If the
claim is not within one of the categories, then the court
must dismiss the claim for a lack of jurisdiction and
not consider its merits.’’ (Internal quotation marks omit-
ted.) State v. Robles, 169 Conn. App. 127, 133, 150 A.3d
687 (2016), cert. denied, 324 Conn. 906, 152 A.3d 544
(2017); see also State v. Mollo, 63 Conn. App. 487, 490,
776 A.2d 1176 (‘‘a sentence imposed within statutory
limits is generally not subject to review’’), cert. denied,
257 Conn. 904, 777 A.2d 194 (2001). The defendant’s
claim regarding the disparity of sentences does not fall
within the narrow scope of the trial court’s jurisdiction,
and thus the court properly dismissed that claim.
   The defendant finally claims that the prosecutor
acted vindictively in increasing his plea offer after the
defendant exercised his right to a jury trial. The defen-
dant notes that ‘‘as a direct result of [his] trial contem-
plation, the prosecution doubled [his] offer from [ten]
years, to [twenty] years with [five] years [of] probation.’’
The court’s jurisdiction under Practice Book § 43-22 is
not implicated because these events occurred during
plea negotiations, not the sentencing stage of his crimi-
nal prosecution. See State v. Robles, supra, 169 Conn.
App. 133; see also State v. Francis 322 Conn. 247, 264,
140 A.3d 927 (2016) (‘‘[i]n light of the limited and
straightforward nature of the claims that may be raised
in a motion to correct, the potential merits of such a
motion frequently will be apparent to the court . . .
from a simple review of the sentencing record’’).
Accordingly, the trial court properly dismissed this
claim.
   The form of the judgment is improper, the judgment
dismissing the motion to correct an illegal sentence is
reversed in part only as to the defendant’s claim that
his sentence exceeded the statutory maximum limit for
a class B felony, and the case is remanded with direction
to render judgment denying the motion as to that claim;
the judgment is affirmed in all other respects.
   1
     Practice Book § 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner.’’
   2
     The defendant filed two appeals, which this court ordered consolidated.
   3
     North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   4
     General Statutes § 53a-28 (b) provides in relevant part: ‘‘Except as pro-
vided in section 53a-46a, when a person is convicted of an offense, the court
shall impose one of the following sentences . . . (5) a term of imprison-
ment, with the execution of such sentence of imprisonment suspended,
entirely or after a period set by the court, and a period of probation or a
period of conditional discharge . . . .’’